Citation Nr: 0400678	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  99-08 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1967 to April 1969.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a January 
1999 rating decision by the Jackson, Mississippi, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
September 2000, the Board, in pertinent part, found new and 
material evidence had been received to reopen the claim and 
remanded the issue on appeal for additional development.  The 
veteran testified at a personal hearing before the Board in 
June 2003.  A copy of the transcript of that hearing is of 
record.  


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy in the 
Republic of Vietnam during the Vietnam era, and he received 
the Combat Infantryman Badge and the Purple Heart Medal among 
other awards.

2.  The veteran has PTSD as a result of stressful events 
which he experienced during active service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

The regulation governing service connection for PTSD was 
revised in June 1999, after the veteran's application to 
reopen his claim for PTSD was filed in this case in August 
1998.  Compare 38 C.F.R. § 3.304(f) (1998), with 38 C.F.R. 
§ 3.304(f) (1999).  However, the revisions were made 
effective from March 1997, the date that the United States 
Court of Appeals for Veterans Claims issued its decision in 
Cohen v. Brown on which the revisions to the regulation were 
based.  Cohen, 10 Vet App. 128 (1997).  Thus, the revised 
version of the regulation is the version applicable in this 
case because the judicial decision on which the revisions 
were based was issued prior to the veteran's having filed his 
claim in this case.  See Brewer v. West, 11 Vet. App. 228, 
233-234 (1998), citing Harper v. Virginia Dept. of Taxation, 
509 U.S. 86, 96, 113 S.Ct. 2510, 2517 (1993) ("rule of 
federal law, once announced and applied to the parties to the 
controversy, must be given full retroactive effect by all 
courts adjudicating federal law.  

The revised version of section 3.304(f) provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., a 
diagnosis under DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2003).  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) (2003).

The phrase, "engaged in combat with the enemy", requires 
that a veteran have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  VAOPGCPREC 12-99 at para. 4 (Oct. 18, 
1999).  This definition does not apply to veterans who served 
in a general "combat area" or "combat zone", but did not 
themselves engage in combat with the enemy.  Id. at para. 3.  
The determination as to whether a veteran "engaged in combat 
with the enemy" must be made on a case-by-case basis based 
on the facts of each case.  Id. at para. 6.  Any evidence 
that is probative of the issue of whether a veteran engaged 
in combat may be used by a veteran to support a veteran's 
assertion that he was engaged in combat.  Id. at para. 11.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Abernathy v. Principi, 3 Vet. 
App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 
622 (1992); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); 
Ohland v. Derwinski, 1 Vet. App. 147, 149 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  Where there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
veteran.  38 U.S.C.A. § 5107(b).

In this case, the veteran's service personnel records, 
including DA Form 20, Enlisted Qualification Record, and DD 
Form 215, Correction to DD Form 214, Certificate of Release 
or Discharge from Active Duty, the latter issued in December 
2000, reflect that the veteran served in the Republic of 
Vietnam during the Vietnam era from April 1968 to April 1969 
and that he received the Combat Infantryman Badge and the 
Purple Heart Medal among other awards.  Based on this 
evidence, the Board concludes that the veteran engaged in 
combat with the enemy in the Republic of Vietnam during the 
Vietnam era.  Therefore, the Board concludes that the 
veteran's lay testimony alone establishes the occurrence of 
the claimed in-service stressors.  38 C.F.R. § 3.304(f)(1).

In this case, the medical evidence includes inconsistent 
opinions as to whether the veteran meets the criteria for a 
diagnosis of PTSD.  On the most recent VA examination in July 
2002, the examiner concluded that a diagnosis of PTSD was not 
warranted, instead diagnosing substance abuse in remission, 
by report, and mild generalized anxiety disorder.  The 
examiner summarized previous medical findings of record; 
however, he apparently did not review VA psychological 
testing performed in June 2002 which noted a profile highly 
significant for PTSD.  Previous medical reports include VA 
psychiatric examination reports, dated in January 1989, April 
1993, October 1996, and October 1998, all by the same 
examiner, in which the diagnoses rendered were alcohol abuse 
and dependence and generalized anxiety disorder and in which 
the examiner specifically found that the criteria for a 
diagnosis of PTSD had not been met.

To the contrary, a VA examiner in August 2001, like the June 
2002 VA psychologist, also concluded that the veteran has 
PTSD.  This examiner, like the examiner in July 2002, 
reviewed previous medical findings of record and noted the 
long history of alcoholism and marijuana abuse in this case.  
However, the August 2001 examiner described the presence of 
both PTSD and substance abuse as follows:

He has numerous symptoms which do suggest 
a diagnosis of [PTSD], and it can be said 
that he does meet the DSM-IV criteria for 
the diagnosis.  He has significant 
problems with alcohol and marijuana, 
which may tend to obscure the underlying 
problem with PTSD.  This particular co-
morbidity - PTSD and [alcohol]/drug 
abuse/dependence - is encountered often 
enough in Vietnam veterans.  The veteran 
did minimize (badly) his [alcohol]/drug 
misuse history, even failing to make any 
mention of cocaine use (which is 
mentioned in the records), but he does 
fulfill the criteria necessary for a PTSD 
diagnosis.

In the June 2002 VA examination report, the examiner stated,

The [veteran] does show significant 
symptoms of [PTSD] and attempts to self-
medicate with alcohol.  It is quite 
likely that he continues to be alcohol 
abusive even more than he admits.  
Certainly treatment is needed on a 
continuing basis for his substance abuse, 
both in group therapy and attending AA 
meetings.  His substance abuse does 
contribute to diminished level of 
functioning, but to a lessor extent than 
PTSD does.  His [PTSD] would benefit from 
treatment to get psychopharmacological 
intervention to reduce his level of 
agitation, depression, and improve his 
sleep pattern.

In reviewing all the evidence of record, the Board concludes 
that there is an approximate balance of positive and negative 
evidence in this case regarding whether the veteran meets the 
criteria for a diagnosis of PTSD.  Therefore, the Board 
resolves that issue of material fact in favor of the veteran 
and finds that the veteran has PTSD as a result of stressful 
events which he experienced during active service.  
Accordingly, the Board concludes that PTSD was incurred in 
active service, and that the claim for service connection 
must be granted.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 
38 C.F.R. § 3.304(f) (2003).


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



